                                     Case 18-12491-CTG       Doc 2507     Filed 09/22/21    Page 1 of 1
                                                   18‐12491 Promise Healthcare Group, LLC

First Name         Last Name          Party Representing                                     Firm Name
Demi               Laletas            Court
Gary               Wimbish            Amparo Figueroa                                        WILKES & ASSOCIATES, P.A.
Rachel             Brennan            Liquidating Trustee and Debtor Representative          Sills Cummis & Gross P.C.
Judge              Goldblatt          Court
Colin              Robinson           liquidating trustee                                    Pachulski Stang Ziehl & Jones LLP
Uday               Gorrepati          N/A (ABI Project)
Miles              Taylor             Bankr. Ct.
Benjamin           Hackman            Andrew R. Vara, U.S. Trustee for Region 3
R. Stephen         McNeill            Amparo Figueroa                                        Potter Anderson & Corroon LLP
Dr. Eugene Allen                      Eugene Allen MD, INC dba Dusk to Dawn Urgent Care      Dr. Eugene Allen
Andrew             Sherman            Robert Michaelson, Liquidating Trustee                 Sills Cummis
Christopher        Loizides           Amparo Figueroa                                        Loizides, P.A.
James              McCauley           N/A
Destiney           Parker‐Thompson    Court
Matthew            Sarna              Liquidating Trustee Robert Michaelson                  DLA Piper LLP (US)
Stuart             Brown              Liquidating Trustee Robert Michaelson                  DLA Piper LLP (US)
Boris              Mankovetskiy       Liquidating Trustee and Debtor Representative          Sills Cummis
Jessica            Berman             Prime Clerk LLC                                        Prime Clerk LLC
Ryan               Martin             CCM
Liz                Trachtman          Law Clerk                                              Law Clerk
